DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Amendment filed on 05/24/2022 has been entered.  Claims 1-22, 29, and 31-44 are pending. The rejections of claims 1-30, 35-39, and 41 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.

Response to Arguments
Applicant's arguments filed on 05/24/2022 have been fully considered but they are not persuasive. 
With respect to rejection of claim 1 under 35 U.S.C. 102 based on Yang, Applicant argues Yang does not disclose a downlink transmission of control information is punctured in a channel allocated to the downlink transmission of control information, to acquire within the allocated channel for the downlink transmission of control information a downlink free area for an uplink transmission of a transmitter of the wireless communication network.  Page 13-14, Remarks.  Examiner respectfully disagrees.
Regarding “puncturing”, claim 1 recites: 
“… puncture a downlink transmission of control information in a channel allocated to the downlink transmission of control information, to acquire within the allocated channel for the downlink transmission of control information a downlink free area for an uplink transmission …”
Yang shows in Fig. 12 two resource configurations of PDCCH and PUCCH (Alt 1 and Alt 2)
	As shown in resource configuration of Alt 1, PDCCH is transmitted over the entire frequency bandwidth.  A PDCCH corresponds to a downlink transmission of control information in a channel allocated to the downlink transmission of control information. 
	As shown in resource configuration of Alt 2, the resource of the PDCCH transmission is reduced compared to Alt 1, and the reduced portions of the resource the PDCCH is not transmitted in are instead configured for PUCCH.  The portions of reduced resource configured for PUCCH can be considered a downlink free area for an uplink transmission.
Accordingly, based on the discussion above, and applying the broadest reasonable interpretation, Yang’s teaching of reducing the PDCCH transmission for increased resource for PUCCH discloses the puncturing feature as required by claim 1. 

Claim Rejections - 35 USC § 112
Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 10, “the downlink free area for the uplink transmission of another transmitter” lacks antecedent basis.
With respect to claim 14, “another transmitter” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
Claims 1-4, 6-7, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2018/0227906 A1) hereinafter “Yang”.
Regarding claim 1:
	Yang discloses a transceiver (Fig. 16: 110) of a wireless communication network, the transceiver comprising: a transceiver unit (Fig. 16: 116) configured to puncture a downlink transmission of control information in a channel allocated to the downlink transmission of control information (Fig. 12: PDCCH), to acquire within the allocated channel for the downlink transmission of control information a downlink free area for an uplink transmission (Fig. 12: PUCCH in Alt 2) of a transmitter (Fig. 16: 120) of the wireless communication network (Fig. 12: in Alt 1, PDCCH is configured over entire frequency bandwidth, while in Alt 2, parts of the entire frequency bandwidth of PDCCH are configured for PUCCH). 
	Regarding claim 2:
Yang further discloses wherein the uplink transmission is performed simultaneously to the downlink transmission of control information without interfering the downlink transmission of control information since the uplink transmission is performed only in a punctured resource block or in punctured resource elements or in a punctured block of symbols of the downlink transmission of control information (Para. [0086]). 
Regarding claim 3:
Yang further discloses wherein the downlink free area is an area free of the downlink transmission of control information (Fig. 12: in Alt 1, PDCCH is configured over entire frequency bandwidth; in Alt 2, parts of the entire frequency bandwidth of PDCCH are configured for PUCCH). 
Regarding claim 4:
Yang further discloses wherein the transceiver is configured to puncture the downlink transmission of control information responsive to an uplink transmission request or puncturing request from the transmitter or another transmitter of the wireless communication network (Para. [0086], “UE can differently set a frequency band in which the PDCCH is dispersed depending on whether FDR is applied” (determining to apply FDR can be considered a puncturing request)).
Regarding claim 6:
Yang further disclose wherein the channel allocated to the downlink transmission of control information is a physical downlink control channel (Fig. 12: PDCCH).
Regarding claim 7:
Yang further discloses wherein the transceiver is configured to transmit the punctured downlink transmission of control information (Fig. 12: PDCCH in Alt 2), and to receive the uplink transmission from another transmitter in the same frequency band and/or in the same time slot (Fig. 12, PUCCH in Alt 2).
	Regarding claim 10:
Yang further discloses wherein the transceiver is configured to receive an uplink transmission of control information from another transmitter of the wireless communication network in the downlink free area for the uplink transmission of another transmitter or in an allocated uplink transmission data or control channel (Fig. 12: PUCCH in Alt 2).
Regarding claim 11:
Yang further discloses wherein the transceiver is configured to transmit a downlink control information in an uplink free area of a punctured uplink transmission (Fig. 12, PDCCH in Alt 1) in a channel allocated to the uplink transmission (Fig. 12, PUCCH in Alt 2).
	Regarding claim 12:
Yang further discloses wherein the transceiver is configured to transmit the punctured portion of the downlink control information in a subsequent channel allocated to the downlink transmission of control information (Fig. 12: Alt 1, e.g. when FDR is not applied in a subsequent subframe).
	Regarding claim 13:
Yang further discloses wherein the transceiver is a base station (Fig. 16, 110) of the wireless communication network, or wherein the transceiver is a user equipment or internet of things device of the wireless communication network. 
Regarding claim 14:
Yang further discloses wherein another transmitter is a user equipment (Fig. 16, 120), internet of things device, or base station of the wireless communication network. 


Claim Rejections - 35 USC § 103
Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lyu et al. (US 2019/0200235 A1) hereinafter “Lyu”.
Regarding claim 5:
Yang does not disclose wherein the transceiver is configured to puncture the downlink transmission of control information in an area indicated by the uplink transmission request or puncturing request, in order to acquire the downlink free area for the uplink transmission. 
	Lyu teaches puncture a transmission in an area indicated by a puncturing request (Para. [0064]-[0065], “punctured resource location”).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify her system of yang in view of Lyu to include the features that the transceiver is configured to puncture the downlink transmission of control information in an area indicated by the uplink transmission request or puncturing request, in order to dynamically configure resource for puncturing in a transmission.
	Regarding claim 8:
Yang does not disclose the transceiver is configured to transmit a puncturing indication information in a downlink transmission of control information or in a preceding downlink transmission of control information, the puncturing indication information indicating the downlink free area for the uplink transmission of another transmitter of the wireless communication network.
	Lyu teaches a puncturing indication information in a downlink transmission of control information or in a preceding downlink transmission of control information, said puncturing indication information indicating a downlink free area (Para. [0064]-[0065]).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify her system of Yang in view of Lyu to include the features that the transceiver is configured to transmit a puncturing indication information in a downlink transmission of control information or in a preceding downlink transmission of control information, the puncturing indication information indicating the downlink free area for the uplink transmission of another transmitter of the wireless communication network, in order to dynamically configure resource for puncturing in a transmission.
	Regarding claim 9:
Yang does not disclose the transceiver is configured to transmit a puncturing indication information in a persistent position of the physical downlink control channel or in a punctured physical downlink control channel. 
	Lyu teaches transmitting puncturing indication information in a persistent position of a physical downlink control channel (Para. [0076], “the network device may send the indication information by scheduling downlink control information (DCI) of the data channel”).
	It would have been obvious one of ordinary skill in the art before the effective filing date of the invention to modify her system of Yang in view of Lyu to include the features that the transceiver is configured to transmit a puncturing indication information in a persistent position of the physical downlink control channel or in a punctured physical downlink control channel, in order to ensure that a user equipment knows where to monitor for downlink control information.

	Claims 15-22, 29, and 31-44 are directed to concepts and features similar to those discussed in the rejections with regard to claims 1-14.  The same ground of rejections and rationales set forth in the rejections of claims 1-14 are also applicable for the relevant claimed features of claims 15-22, 29, and 31-44. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465